Citation Nr: 0617979	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of shrapnel wounds to the spine with 
retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty (unverified) from January 1939 to 
January 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought.   

In June 2006, the Board granted the veteran's motion to 
advance this case on the docket, sufficient cause having been 
shown.  38 C.F.R. § 20.900(c) (2005).

The Board's decision on whether new and material evidence has 
been submitted to warrant reopening a claim of entitlement to 
service connection for residuals of shrapnel wounds to the 
spine with retained foreign bodies is set forth below.  The 
reopened claim is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  By a final Board decision dated in March 1998, 
entitlement to service connection for residuals of a shell 
fragment wound of the low back, with a retained foreign body 
at the S-1 level, degenerative disease and carcinomas at the 
site of the low back wound was determined as not warranted.

3.  The evidence presented since March 1998 raises a 
reasonable possibility of substantiating the claim. 



CONCLUSION OF LAW

Evidence received since the March 1998 Board decision is new 
and material, and the claim of service connection for service 
connection for residuals of shrapnel wounds to the spine with 
retained foreign body is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Court recently held that in order to successfully reopen 
a previously and finally disallowed claim, the law requires 
the presentation of a special type of evidence-evidence that 
is both new and material.  Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  The terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. Mar. 3, 2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  

Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that any deficiencies in the VCAA 
notification and development action on this claim has not 
resulted in any prejudice to the veteran. 

II.  Analysis

By decision of March 12, 1998, the Board denied entitlement 
to service connection for residuals of a shell fragment wound 
of the low back, with a retained foreign body at the S-1 
level, degenerative disease and carcinomas at the site of the 
low back wound.  The claim was denied because a then current 
disability was not shown and because competent medical 
evidence supporting a linkage between the claimed disorder 
and military service was not in evidence.  Unless the 
Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 
2002); 38 C.F.R. § 20.1100(a) (2005).  The law provides that 
the prior Board decision cannot be modified unless evidence 
submitted in support of the veteran's claim to reopen is "new 
and material" pursuant to 38 U.S.C.A. § 5108 (West 2002).

The Board notes that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a).  
The amendment to 38 C.F.R. § 3.156(a) applies to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran's request to reopen his claim 
of service connection for a right knee disorder was filed in 
July 2002, the amended regulation applies to this claim.  

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The claims file contains limited service medical records.  
However, when the case was previously decided, the veteran 
had presented no competent medical evidence demonstrating 
that he then suffered from the residuals of shell fragment 
wounds of the low back, with a retained foreign body at the 
S-1 level, degenerative disease and carcinomas at the site of 
the low back wound, as a result of service or otherwise.  

In the context of the current claim, the veteran has 
submitted numerous statements and many duplicates of records 
already contained in the claims file.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the veteran's 
statements do not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise), nor do they provide a sufficient basis 
for reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Duplicates, 
by definition, cannot be new evidence.

The veteran has also submitted a statement from a private 
physician dated June 26, 2002, indicating that he has 
followed the veteran for a number of years "for skin lesions 
that are the result of scrapnel [sic] during his navy tour of 
duty."  Treatment records from that physician have also been 
obtained but contain only scant reference to shrapnel 
residuals.  See  June 3, 2002 outpatient treatment record.  
That June 2002 correspondence from the veteran's private 
physician, nevertheless, suggests current pathology 
associated with service.  Accordingly, the Board considers 
that the June 2002 evidence does tend to show that a nexus 
exists between a claimed disorder and the veteran's service, 
raising a reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened.

The Board notes that an abundance of evidence prior to 2002, 
such as MRI reports, essentially disputes the presence of 
residuals of shell fragment wounds.  It bears emphasis, 
however, that the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  If the claim 
is reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence by the RO is in order as 
more particularly set forth in the remand portion of this 
decision.


ORDER

The veteran's claim of entitlement to service connection for 
residuals of shrapnel wounds to the spine with retained 
foreign body is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.  


REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VCAA requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

Under the circumstances, the veteran should be afforded a VA 
dermatology examination by a physician to ascertain whether 
the veteran has skin lesions or other pathology resulting 
from shell fragment wounds.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005). 

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should invite the veteran to submit all evidence in 
his possession, and ensure that its letter meets the 
requirements of Dingess/Hartman as regards the five elements 
of a claim for service connection, as appropriate.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim that is not currently of record.  
The RO's should request that the veteran 
furnish any evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit. 

The RO should ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as regards notice pertinent to the 
five elements of a claim for service 
connection, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  The veteran should be afforded a VA 
medical examination by a VA dermatologist 
or appropriate specialist to ascertain 
whether the veteran has residuals of 
shrapnel wounds to the back and to offer 
an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any then existing back 
condition, including, but not limited to, 
skin lesions, is etiologically related to 
the veteran's service.  The complete 
rationale for all opinions expressed must 
be provided.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner's attention 
is invited to correspondence from Dr. GWC 
dated June 26, 2002 and is requested to 
review the claims folder, including the 
available service medical records and 
record that such review was conducted.  
Any special tests deemed warranted by the 
examiner should be administered.  All 
reports should be typed.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim in light 
of all pertinent evidence and legal 
authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


